Exhibit 10.6 EMPLOYMENT AGREEMENT AMENDMENT SGWONE Inc. This EMPLOYMENT AGREEMENT AMENDMENT (this Amendment) is entered into as of December 31, 2013 (the Effective Date) by and between SGWONE Inc. a Nevada corporation (the Company), and Mark V. Noffke (the Chief Financial Officer) under the following terms and conditions: RECITALS: WHEREAS, the Company and Executive desire to amend the initial Employment Agreement dated August 1, 2013. WHEREAS, in connection with the employment of Executive by the Company, the Company desires to delete in its entirety section (3.4) Anti Dilution rights: 3.4Anti Dilution rights. The Employee will have anti-dilution rights of 4.0%. The Employee's shares of stock in the Company will at all times represent at least 4.0% ownership position of the Company's total outstanding shares on an "as if converted" basis, and the aggregate number of shares of Stock that Employee owns shall be adjusted proportionately by the Board of Directors of the Company for any increase in the number of outstanding shares of Stock resulting from the issuance of any additional equity securities by the Company. NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements hereinafter set forth, the parties hereto agree to delete Anti Dilution rights section 3.4 in its entirety. This Amendment, including the considerations, is an integral part of the Employment Agreement and vice versa. As far as items not expressly addressed in this Amendment the original Employment Agreement will continue in force. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date above written. THE COMPANY:SGWONE Inc. By:Robert J. McNulty Name:Robert J. McNulty Its:Chief Executive Officer By:Robert J. McNulty Name:Robert J. McNulty Its:Chairman of the Board By:Mark Noffke Name:Mark Noffke Its:Chief Financial Officer
